DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 08/17/2022 have been fully considered.
Claims 23-29 are pending for examination. Claims 1-22 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim(s) that depend directly or indirectly from claim 28 is/are also rejected due to said dependency.
In regard to claim 28, the claim recites “the reusable sensor further includes a light emitting source, a light detector, and a wire that provides a connection between the light emitting source and the light detector of the reusable sensor”. Independent claim 27 recites “a wire configured to electrically connect a first component with a second component”. The relationships between the “wire(s)”, “a first component”, “a second component”, “a light emitting source”, and “a light detector” are not clearly recited. It is unclear whether “a wire” recited in claim 28 refers the same “wire” as recited in claim 27 (e.g. a single wire connects four components: the first component, the second component, the light emitting source, and the light detector; or a single wire connects two components: the first component/ the light emitting source and the second component/ the light detector); or it is an additional/ a different wire for connection (e.g. a first wire connects a first component and a second component and a second wire connect a light emitting source and a light detector). Clarification is requested by amendments.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muz et al. (USPN 5,035,243). In regard to claim 27, Muz discloses a reusable sensor for measuring a signal indicative of at least one physiological parameter of tissue (Figs. 1-4 and associated descriptions; oximetric/ pulse rate and/or oxygen saturation, Col 3 lines 24-35), the reusable sensor comprising: a wire (cable 9 with wires associated with element 7 and 7’, Figs. 1-4 and associated descriptions; Col 3 line 51 – Col 4 line 52) configured to electrically connect a first component with a second component (elements 10, Figs. 3-4 and associated descriptions; “The two sensor end sections have a transmitter and a receiver”, Col 3 lines 36-50); a rubber body configured to be disposed about a finger (rubber or silicon rubber, Col 3 lines 24-35; finger, Col 2 lines 43-47); a proximal opening configured to receive the finger (the near opening, Fig. 3 and associated descriptions); a distal opening configured to allow a fingernail of the finger to extend through the distal opening (far opening, Fig. 3 and associated descriptions); and wherein the wire extends along a centerline of a top surface of the rubber body (centerline of element 3, Figs. 1-3 and associated descriptions) and along a single side surface of the rubber body (along the lateral/ right surface of elements 3/4, Figs. 1-3 and associated descriptions; Col 4 lines 42-52).
In regard to claim 28, Muz discloses the reusable sensor further includes a light emitting source, a light detector, and a wire that provides a connection between the light emitting source and the light detector of the reusable sensor (referring to claim 27 above; it is noted that the claim is rejected as best understood, see the 35 USC 112 rejection above), wherein the wire extends from a sensor housing (elements 3/4 and/ or sensor 7, Figs. 1-4 and associated descriptions) and past a fingertip of the finger to allow sufficient space for the fingernail to protrude (Figs. 1-4 and associated descriptions).
In regard to claim 29, Muz discloses the reusable sensor is capable of being flipped inside out for the reusable sensor to be cleaned (inherent property of the configuration and/ or the material of rubber or silicon rubber, Figs. 1-3 and associated descriptions; Col 3 lines 24-35).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/568,553. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘553 anticipates claims 23 of present application.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed on 08/16/2022, with respect to claims 23-26 and 28 have been fully considered and are persuasive.  The  35 USC 112(b) rejections of claims 23-26 and 28 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the double patent rejections, the amendments filed on 08/16/2022 do not overcome the double patenting rejections. The double patenting rejections are maintained for the reason of record.

Allowable Subject Matter
Claims 23-26 would be allowable if overcome the double patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maser et al. (USPN 7,359,742) teaches an oximetry sensor comprises a rubber housing, a wire, an emitter, a detector and openings for receiving a fingernail and a portion of finger (Figs. 1-11). Eghbal et al. (USPN 7,574,244) teaches an oximetry sensor comprises a housing, a wire, an emitter, a detector and openings for receiving a fingernail and a portion of finger (Figs. 1-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791